Citation Nr: 1106465	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, 
to include rheumatoid arthritis.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1953 to November 1955.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's service-
connection claims for disabilities of the right foot and leg, and 
denied the Veteran's request to reopen his previously-denied 
service-connection claim for a right hip disability.  The Veteran 
disagreed and perfected an appeal as to all three issues.

In a February 2008 decision, the Board reopened the Veteran's 
right hip service-connection claim.  The Board then denied all 
three service-connection claims on the merits.  The Veteran 
appealed the Board's February 2008 decision to the United States 
Court of Appeals for Veterans Claims (the Court), which in 
December 2008, issued an order granting a Joint Motion for 
Remand, and vacating the Board's February 2008 decision to deny 
the Veteran's service-connection claims.  

Per the instructions of the Joint Motion, the Board remanded the 
Veteran's service-connection claims in February 2009 for 
additional procedural and evidentiary development.  Such was 
achieved, and the Veteran's claims folder has been returned to 
the Board for further appellate review.

During the pendency of the appeal, the Veteran and his wife 
testified at a Travel Board hearing which was chaired by a 
Veterans Law Judge (VLJ) at the St. Petersburg RO in July 2007. 
 A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  Notably, the VLJ who conducted this 
hearing is no longer employed by the Board.  As such, the Board 
sent the Veteran a letter asking whether he would like the 
opportunity to testify at another hearing before a different VLJ.  
The Veteran responded that he wished to participate in a second 
hearing.  The Board then remanded the Veteran's claims a second 
time in June 2010 so that this hearing could be scheduled.  In 
October 2010, the Veteran and his son testified at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge (VLJ) at 
the St. Petersburg RO.  A transcript of this hearing is also 
associated with the Veteran's VA claims folder.

At the October 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
right hip disability and his military service.

2.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
right leg disability and his military service.

3.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
right foot disability and his military service.




CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by 
active military service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  A right leg disability was not incurred in or aggravated by 
active military service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

3.  A right foot disability was not incurred in or aggravated by 
active military service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's claims in 
February 2009 and June 2010 for procedural and evidentiary 
development.  In February 2009, the Board instructed the agency 
of original jurisdiction (AOJ) to send the Veteran a notice 
letter compliant with the Court's decision in Dingess/Harman v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, the Board 
instructed the AOJ to request copies of the Veteran's medical 
records from the Social Security Administration (SSA), and to 
obtain copies of all of the Veteran's VA treatment records dated 
from August 2006 that were not already on file.  The AOJ was then 
to readjudicate the Veteran's claims.

The Appeals Management Center (AMC) sent the Veteran a letter 
dated March 9, 2009 in compliance with the notice requirements 
outlined in Dingess, to include notice of the information or 
evidence needed to establish disability ratings and effective 
dates for the claims on appeal.  The AMC also requested the 
Veteran's SSA medical records in April 2009.  In response, the 
SSA specified that the Veteran's records have been destroyed, and 
further efforts to obtain the records would be futile.  In 
addition, the Veteran's VA treatment records have been obtained 
and are incorporated in his claims folder.  Finally, the AMC 
readjudicated the Veteran's claims in July 2009 and February 2010 
supplemental statements of the case (SSOC).  

In June 2010, the Board instructed the AOJ to schedule the 
Veteran for a second Travel Board hearing.  As noted above, the 
Veteran testified before the undersigned at a Travel Board 
hearing at the RO in October 2010.  The transcript is associated 
with the Veteran's claims folder.

Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA and Dingess with respect to his service-connection claims by 
a letters mailed in February 2005 and March 2009.  To the extent 
that the Veteran may not have been provided with complete notice 
until after the initial adjudication of his claims in January 
2006, the Board finds that there is no prejudice to him in 
proceeding with the issuance of final decisions.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Veteran's claims in July 2009 and February 2010 SSOCs.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

Concerning the VA's duty to assist, the Board notes that the 
Veteran's service treatment records, his post-service VA and 
private medical records, his lay testimony, and the lay 
statements and testimony of his wife, son, and other relatives 
and acquaintances have been obtained.  As noted above, per the 
instructions of the Joint Motion for Remand, the VA has attempted 
to obtain the Veteran's SSA records; however, they have been 
destroyed, and additional attempts to obtain these records would 
be futile.  Where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  See Counts v. Brown, 
6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).
With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
claims.  The Veteran was afforded a VA examination pertaining to 
his foot and leg disability claims in December 2006.  The 
examination report reflects that the examiner thoroughly reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate examination, and rendered 
appropriate diagnoses and opinions consistent with the other 
evidence of record.  

The Board notes that the Veteran was not afforded an examination 
to specifically address the etiology of the Veteran's hip 
disability.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an examination 
is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in- service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. Crucially however, a 
remand to obtain a VA hip examination is not necessary in this 
case because, as will be explained in more detail below, the 
evidence of record is against a finding that the Veteran incurred 
any in-service disease or injury to his hip [McLendon element 
(2)], and the Board finds the Veteran's assertions to the 
contrary to be not credible.  See Bardwell v. Shinseki, 24 Vet. 
App. 36 (2010) [finding that VA is not required to provide a 
medical examination when there is not credible evidence of an 
event, injury, or disease in service].  As such, an examination 
and opinion is not needed before the Board may make an informed 
decision concerning the Veteran's hip disability claim.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He has retained 
the services of a representative, and testified before a VLJ on 
two occasions.  See 38 C.F.R. § 3.103 (2010).  

Accordingly, the Board will address the claims on appeal.

Service connection claim for a right hip disability

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R.  § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  For certain 
chronic disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R.            § 
3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current right hip 
disability resulted from an in-service hip injury allegedly 
sustained during his active duty military service.  

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), it is undisputed that since 
his separation from service, the Veteran has been diagnosed with 
osteoarthritis of the right hip, requiring a total hip 
replacement in 1994.  Current disability is demonstrated, and 
Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately discuss disease and injury.

Concerning in-service disease, the Veteran's service treatment 
records are absent any complaints of, treatment for, or diagnoses 
of any disability of the Veteran's right hip.  Indeed, upon 
separation from service in November 1955, an Army physician 
examined the Veteran and specifically identified a "normal" 
clinical evaluation of the Veteran's lower extremities, spine, 
other musculoskeletal systems, and neurological systems.  See the 
Veteran's November 1, 1955 Report of Medical Examination.  
Additionally, the first documentation of any complaints of right 
hip pain occurred in a September 1959 Certificate of Attending 
Physician.  In this 1959 report, Dr. J.T. pertinently indicated 
that in December 1956 or January 1957, there was a question of 
slight limitation of rotation in the left hip, but did not note 
any right hip disorder until x-rays showing "early degenerative 
changes" were taken in August 1959, nearly four years after the 
Veteran's discharge from service in November 1955.  See the 
Veteran's September 24, 1959 treatment report of Dr. J.T.  Dr 
J.T. diagnosed the Veteran at that time with "changes in his hip 
of rheumatoid, or degenerative, or perhaps mixed nature."  Id.  
Thus, onset of arthritis of the right hip is not demonstrated at 
any time within the Veteran's first year following his separation 
from service; therefore service-connection for right hip 
arthritis may not be presumed under the provisions of 38 C.F.R. 
§ 3.307 and § 3.309(a).

The Board acknowledges the Veteran's recent assertion that he 
filed his claim for disability compensation in 1956 and not 1959.  
Significantly, the date upon which a claim is filed is immaterial 
to the question of whether the presumptions outlined in 38 C.F.R. 
§ 3.307 and § 3.309(a) are applicable to a given service-
connection claim.  Indeed, application of these provisions is 
contingent upon the date upon which the evidence of record 
demonstrates the onset of a disability, not the date a 
compensation claim for that disability is actually filed.  
Therefore, whether the Veteran filed his service-connection claim 
in 1956 or 1959 is not relevant to the issue at hand.  

Concerning in-service injury, the Veteran contends that he 
injured his hip during basic training in 1953 when he jumped 
approximately ten feet, and hit his right heel on a rock.  The 
Veteran specifically asserts that his Sergeant forced him to 
jump, and that the physician who treated him falsified the 
Veteran's treatment reports to protect the reputation of the 
Sergeant.  See the October 2010 hearing transcript, page 7.  The 
Veteran states that he himself did not report the incident during 
his active service because he felt threatened by the Sergeant.  
Id., at 7-9. 

The Board notes that the Veteran is competent to testify as to 
the events he experienced in service.  However, competency is 
very different than credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [although 
interest may affect the credibility of testimony, it does not 
affect competency to testify].  In light of the evidence of 
record as a whole, the Board finds that the Veteran's subjective 
assertions that he sustained an injury to his right hip during 
his period of active service, to be competent but not credible.

First and foremost, there is no indication in the Veteran's 
service treatment records that he jumped and injured himself on a 
rock in service.  Although the Veteran has tried to explain why 
there is no record of this jump in his service treatment records, 
the fact that the Veteran's musculoskeletal system, lower 
extremities, spine, and neurological system were given a 
"normal" clinical evaluation upon separation from service in 
1955 is highly probative evidence against a finding that any 
chronic hip injury actually occurred in the years prior.  

Even if the Board were to concede that the Veteran did in fact 
jump onto a rock in service, the medical evidence demonstrates 
that the Veteran only complained of foot pain [diagnosed as a 
"march fracture"] on June 17, 1953, which is the date the 
Veteran claims he sustained his injuries.  Had the Veteran 
injured his hip in 1953 to the extent he now asserts, the Board 
believes the Veteran's treatment reports would have included more 
than a complaint of foot problems, and examination upon 
separation would indicate a hip abnormality.  In this regard, the 
Board finds it highly unlikely that a military physician, based 
upon the urging of a noncommissioned offer, choose to falsify 
medical treatment records as asserted by the Veteran.  

Further, the Board finds it significant that although the Veteran 
secured treatment for right hip arthritis in the years following 
his separation, he made absolutely no mention of any history of 
any in-service hip injury to any medical professional.  Notably, 
Dr. J.T. diagnosed the Veteran at in 1959 with "changes in his 
hip of rheumatoid, or degenerative, or perhaps mixed nature."  
See the Veteran's September 24, 1959 treatment report of Dr. J.T.  
Crucially no mention is made of any in-service trauma.  Indeed, 
the December 2006 VA examiner reviewed the findings of Dr. J.T., 
as well as the September 1959 findings of another private 
physician, Dr. J.F.D. [who noted a history of several episodes of 
rheumatoid arthritis, but none in the past year], and concluded 
that such evidence establishes that "the veteran did have 
rheumatoid or degenerative arthritis of the right hip and not 
traumatic arthritis . . . ."  See the December 2006 VA 
examiner's report, page 4.  

The Veteran even filed a claim for disability compensation 
shortly after his separation from service in 1955, but made no 
assertion during the entire appeal process [culminating in a 
Board decision in December 1960] that he sustained a hip injury 
in service.  Similarly, the Veteran's private treatment reports 
in 1993 and 1994 indicate the presence of right hip arthritis for 
the past thirty years, but do not include any assertions of in-
service hip injury.  When the Veteran attempted to reopen his 
right hip service-connection claim shortly thereafter, he again 
neglected to state he endured an in-service fall resulting in 
injury to his right hip.  It was not until July 2005, 
approximately 50 years after his separation from service, when 
the Veteran first introduced into the record his account of how 
his longstanding hip disability allegedly began.  See the 
Veteran's July 29, 2005 Statement in Support of Claim. 

The Board places greater weight of probative value on the history 
the Veteran has presented to medical professionals for treatment 
purposes years ago, than it does on his recent statements to VA 
in connection with his claim for monetary benefits.   See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the veteran]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence].

In so doing, the Board finds that the Veteran's June 17, 1953 in-
service treatment report [indicating only treatment for foot pain 
on the day of his alleged fall], his 1955 separation examination 
[noting no abnormalities of the hip], his subsequent treatment 
reports dated in 1959 and 1994 [noting the presence of post-
service rheumatory or degenerative arthritis without any 
indication by the Veteran of an in-service fall or any in-service 
hip injury], his prior applications for VA benefits for a hip 
disability [which contain no assertions of in-service injury to 
the hip], the opinion of the December 2006 VA examiner [who 
determined that the Veteran's right hip arthritis is not 
traumatic in nature], and the fact that the Veteran introduced 
his current account of an in-service hip injury into the record 
approximately 50 years after his separation from service, renders 
the Veteran's recent assertions of an in-service jump resulting 
in injury to his right hip not credible.  See Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996) [In determining the weight to be assigned to 
evidence, credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, self- interest, malingering, desire for monetary 
gain, and witness demeanor].

The Veteran has supplied VA with statements dated in July 2005 
from two fellow service members who claim the Veteran told them 
of his in-service fall and resulting injuries to his right hip.  
See the July 2005 statements of record from E.O.G. and M.M.S.  
Based on the evidence listed above, and in particular based on 
the Veteran's separation examination, indicating a normal medical 
evaluation for all systems, the Board finds the statements of the 
Veteran's fellow service members highly suspect, and of little 
probative value.  

The Board also recognizes the statements offered from the 
Veteran's spouse, son, and other relatives that reference the 
Veteran's complaints of hip pain after service, and his more 
recent account of an in-service fall.  It is undisputed that the 
Veteran has had longstanding arthritic hip pain since the late 
1950s.  To the extent the relatives' testimony refers to 
observations of the Veteran's hip problems after service, the 
Board finds such testimony both competent and credible.  However, 
the information about the Veteran's claimed in-service jump and 
resulting hip injury differs in no way from what has already been 
discounted as not credible from the Veteran himself.  Indeed, the 
testimony does not reference any additional documentation, 
medical findings, or research undertaken to verify the Veteran's 
in-service injury or linking his current hip disability to that 
injury.  The fact that these assertions [which run contrary to 
the evidence of record described above] are repeated by the 
Veteran's relatives in no way corroborates the Veteran's 
assertions.  

Accordingly, the evidence of record favors a finding that the 
Veteran did not sustain a hip injury by jumping onto a rock, or 
by any other means during his active duty service.  Because in-
service disease or injury is not demonstrated, Hickson element 
(2) remains unsatisfied.  The Veteran's service-connection claim 
for a right hip disability to include rheumatoid arthritis fails 
on this basis.

For the sake of completion, with respect to Hickson element (3), 
nexus or relationship, the Board highlights the recent medical 
opinion of Dr. C.H.P., who indicated after review of the 
Veteran's claims folder that the type of injury the Veteran 
sustained in service was a "compression" injury, which "can 
cause long term arthritic changes to the major joints of the 
leg."  Dr. C.H.P. concluded that the Veteran's hip joint is the 
"primary joint affected the most from the injury."          See 
the October 10, 2010 letter from Dr. C.H.P.  

Although Dr. C.H.P. reviewed the Veteran's service records, the 
Board notes that his medical opinion is based primarily upon the 
Veteran's own assertions that he had an in-service 
"compression" injury from a jump onto a rock during service.  
As discussed in detail above, the Board finds the Veteran's self-
reported history of this jump, to be not credible and unreliable.  
Although the Board may not disregard a medical opinion solely on 
the rationale that it was based on a history given by the 
Veteran, Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
reaffirmed that, in evaluating medical opinion evidence, the 
Board may reject medical opinions that are based on facts 
provided by a veteran that have been found to be inaccurate, or 
because other facts present in the record contradict the facts 
provided by him that formed the basis for the opinion.  So it is 
in this case.

In addition, Dr. C.H.P. did not provide a sufficient clinical 
rationale in support of any proposed link between the Veteran's 
right hip arthritis and his military service.  Crucially absent 
from any analysis is the fact that the Veteran reported no hip 
pain in service and had a pertinently negative separation 
examination in 1955 upon which no physical or injuries were 
identified.  Further, although he reviewed the Veteran's medical 
history, Dr. C.H.P. did not mention the fact that the Veteran did 
not report any injury sustained during service for decades 
following his separation.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of a physician to provide a 
basis for his opinion goes to the weight or credibility of the 
evidence].  

Moreover, even if the Board were to find the Veteran's recent 
account of in-service "compression" type injury from jumping 
onto a rock credible, Dr. C.H.P.'s opinion would still be 
inadequately explained.  Dr. C.H.P. merely indicated that a 
"compression" type injury can cause long term arthritic changes 
to the major joints of the leg, and without referencing any 
evidence in the claims folder, concluded that the Veteran's hip 
joint was affected most by this injury.  The Board places little 
weight of probative value on opinions which are speculative in 
nature, couched in terms of possibility.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].

In short, Dr. C.H.P.'s medical opinion is not adequately 
explained, and is at odds with the remainder of the credible 
evidence of record, or lack thereof.  The Board accordingly 
accords this opinion little probative value.

To the extent the Veteran, his relatives, and his friends, assert 
that the Veteran' has endured symptoms of a right hip disability 
continuously since service, such assertions are contradicted by 
the objective medical evidence of record.  In particular, the 
Veteran's 1955 separation examination indicates a normal clinical 
evaluation of the Veteran's lower extremities, spine, 
musculoskeletal system and nervous system, and post-service 
treatment records note the onset of arthritis in 1959, 
approximately four years after active service.  The Board in no 
way disputes that the Veteran has endured longstanding hip pain.  
The evidence however favors a finding that this pain started 
after the Veteran's separation, not before. 

Thus, the Board finds that there is no credible evidence of 
record, lay or medical, that supports a finding that the 
Veteran's current hip disability is related to his active duty 
military service.  Accordingly, Hickson element (3) is not 
satisfied, and the Veteran's service-connection claim fails on 
this basis as well. 



Service connection claim for a right foot and right leg 
disability

The Veteran seeks service connection for right foot and leg 
disabilities.  Because these issues involve precisely the same 
procedural history, the application of the same law and 
regulations, for the sake of economy the Board will address them 
together.

Relevant law and regulations

The law and regulations generally pertaining to service-
connection claims has been set forth above and will not be 
repeated.

For certain chronic disorders, including vascular disease, 
service connection may be granted if the disease becomes manifest 
to a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).

Analysis

The Veteran contends that his current right foot and right leg 
disabilities are related to an in-service injury he sustained 
during basic training in 1953 when he jumped approximately ten 
feet, and hit his right heel on a rock.  

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), the medical evidence of 
record clearly demonstrates that the Veteran currently has venous 
insufficiency of the right leg, resulting in ulcers of the calf 
and foot.  In November 2009, the Veteran was noted as having 
moderate diffuse arterial disease with severe small vessel 
disease in the right foot.  See the November 4, 2009 hospital 
report from the M.H.J.  The evidence also demonstrates that the 
Veteran has hammertoes of the right foot.                       
See the December 2006 VA examiner's report, page 5.  Current 
disability of the right leg and foot is demonstrated, and Hickson 
element (1) is therefore satisfied as to both issues.  

With respect to Hickson element (2), the Board will again 
separately discuss disease and injury.

Concerning in-service disease, the Veteran's service treatment 
records are absent treatment for, or diagnoses of any right leg 
or foot disease.  Indeed, upon separation from service in 
November 1955, an Army physician examined the Veteran and 
specifically identified a "normal" clinical evaluation of the 
Veteran's feet, lower extremities, other musculoskeletal systems, 
vascular systems, and neurological systems.   See the Veteran's 
November 1, 1955 Report of Medical Examination.  No evidence of 
record indicates that the Veteran's right leg and foot venous 
insufficiency had its onset within the first year following his 
separation from service in 1955.  As such, service-connection may 
not be presumed under the provisions of 38 C.F.R. § 3.307 and 
§ 3.309(a).

Concerning in-service injury, as noted above, the Veteran 
contends that he injured his foot and leg during his basic 
training when he was forced by his Sergeant to jump from a high 
level, hitting his right heel on a rock.  For the reasons and 
bases described in detail above, the Board has already found the 
Veteran's assertions describing this in-service incident to be 
not credible.  Nevertheless, the Veteran's service treatment 
records do indicate that the Veteran complained of right foot 
pain over the head of the metatarsals of the right foot in June 
1953, and that the Veteran was diagnosed at the time with a 
"march fracture."  See the Veteran's June 17, 1953 Consultation 
Sheet and handwritten medical report.   Additionally, a 
subsequent treatment report dated March 22, 1955 indicates that 
the Veteran sustained a laceration on his leg from a piece of 
metal.  Based on these treatment reports, the Board finds in-
service injury to the right foot and leg is demonstrated.  
Hickson element (2) is therefore satisfied as to both issues as 
well.

With respect to crucial Hickson element (3), nexus or 
relationship, there are conflicting medical opinions of record 
regarding the etiology of the Veteran's current right foot and 
leg disabilities. 

Arguably in the Veteran's favor is the opinion of Dr. N.S.C., who 
noted in a November 30, 2005 letter to the RO that the Veteran's 
venous insufficiency  "relate[s] to an injury he sustained many 
years ago while in the military."  Notably, Dr. N.S.C. did not 
supply a clinical rationale for this opinion. 

Additionally, Dr. C.H.P. also recently opined that the Veteran's 
venous insufficiency and severe venous stasis ulcers to the right 
leg had a "51% probability or better" to be "related to events 
while in the service (including the heel and hip injury)."  See 
the October 10, 2010 letter from Dr. C.H.P.  Dr. C.H.P. based his 
opinion in part on his conclusion that the Veteran developed his 
hip disability as a result of a "compression" type injury in 
service, as was discussed and deemed not probative by the Board 
above.  Dr. C.H.P. then noted that when the Veteran underwent 
surgical hip replacement in 1994, "several potential 
complications possibly may have occurred including muscle 
weakness, limb length discrepancy, and blood clots to name just a 
few.  Any one of these potential complications could have led to 
the incompetent veins, poor circulation and venous stasis."  Id.  

Contrary to these opinions are the opinions of the December 2006 
VA examiner, who after reviewing the Veterans' claims folder and 
examining the Veteran's feet and legs pertinently opined that 
there is "[n]o residual of right foot injury recorded as 
occurring in military boot camp in June 1953."  He also 
determined that the "[v]enous stasis changes of the right calf, 
anterior compartment, ankle, foot and toes, [is] unrelated to the 
right foot injury in June 1953."  The December 2006 VA examiner 
based his opinion on his observation that there is "no reported 
sequela in the years following that [in-service] injury nor at 
his separation exam nor at doctors' visits following his military 
discharge."  The VA examiner also based his negative opinion on 
his observation that the Veteran's right lower extremity 
phlebitis disease began around 1980 [citing the Veteran's prior 
treatment for deep vein thrombosis with vein stripping in 1980 
earlier in the report], approximately 24 years after the 
Veteran's in-service right foot injury.  The VA examiner noted 
the Veteran's treatment for a "march fracture" and laceration 
in service, but observed that the Veteran's separation 
examination in 1955 made no mention of right foot or leg 
injuries, and physical examination at that time showed normal 
feet, lower extremities, skin, vascular, lymphatics, and 
neurological examinations.                 See the December 2006 
VA examiner's report, page 2.  The examiner also noted the 
Veteran's hammertoes but did not classify them as a residual of 
any in-service injury to the foot.  

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing its decision in Madden, 
recognized that the Board had inherent fact-finding ability.

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinion of the December 
2006 VA examiner, to be of greater probative value than the 
opinions of record to the contrary.

Indeed, the above-referenced November 2005 opinion of Dr. N.S.C. 
is essentially conclusory in nature.  That is, Dr. N.S.C. merely 
concluded without cogent explanation that the Veteran's venous 
insufficiency was related to an "injury sustained many years ago 
in the military."  He crucially did not cite to any medical or 
lay evidence of record used in formulating this opinion, and left 
certain evidence that weighs against the Veteran's claim [i.e., 
the 1955 "normal" separation examination, and the lack of 
complaint of treatment for any vein problems for decades after 
service] pertinently unexplained.  As indicated above, medical 
opinions such as Dr. N.S.C.'s that do not include a clinical 
rationale are afforded little probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of a 
physician to provide a basis for his opinion goes to the weight 
or credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]

The Board also affords the October 2010 opinion of Dr. C.H.P. 
little weight of probative value, as the opinion is rooted 
entirely in speculation.  Indeed, Dr. C.H.P. explained that the 
Veteran's alleged "compression" type injury "can" cause hip 
arthritis.  Dr. C.H.P. then noted that the Veteran's subsequent 
hip surgery in 1994 "possibly" can cause "potential 
complications" which "could have" led to the Veteran's 
incompetent veins, poor circulation and venous stasis.  See the 
October 10, 2010 letter from Dr. C.H.P.  Critically, the Board 
has already rejected a finding that the Veteran sustained a hip 
injury in service, as explained above.  Moreover, the speculative 
chain of events outlined by Dr. C.H.P. in no way supports a 
conclusion that the Veteran in this case has a right foot and leg 
disability caused by an in-service injury.  Although he claims he 
reviewed the Veteran's in-service and post-service treatment 
records, Dr. C.H.P. references no evidence in the claims folder 
to support his conclusions, and fails to address the negative 
nexus opinions supplied by the December 2006 VA examiner.  As 
noted above, opinions such as Dr. C.H.P.'s that are speculative 
in nature are afforded little weight of probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support a 
claim];   see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) [the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed]. 

The Board finds that December 2006 VA examiner's evaluation is 
the most probative piece of evidence for identifying whether the 
Veteran's current right foot and leg disabilities are as likely 
as not related to his in-service injuries.  Indeed, the December 
2006 VA examiner's evaluation is the most comprehensive report of 
record, as he considered and commented on all the relevant facts, 
including, most notably, the lack of continuing foot and leg 
problems following the Veteran's in-service injuries, the 
"normal" 1955 examination upon separation, and the lack of 
documented vein problems until 1980.  Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Unlike 
Drs. N.S.C. and C.H.P., the December 2006 VA examiner cited to 
specific aspects of the record to support his conclusions.  His 
report ultimately contains the most persuasive opinion on the 
matter, and it has ample support in the record.  

Thus, the December 2006 VA examiner's opinion against the 
Veteran's service-connection claims was specifically and clearly 
explained.  The facts underlying the opinion appear to be 
congruent with the medical record in this case, which pertinently 
fails to note any treatment for any foot or leg problems for over 
20 years following the Veteran's separation from service in 1955.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  

Accordingly, the Board finds that the preponderance of competent 
and credible medical evidence of record is against a finding that 
a medical nexus exists between the Veteran's current right foot 
and leg disabilities and his military service.

The Board recognizes the Veteran's lay assertions to medical 
professionals and to the VA regarding the onset of right foot and 
right leg symptomatology during active duty service and 
continuously thereafter.  Although competent, the Board finds the 
assertions of continuity by the Veteran [as well as by the 
Veteran's relatives and friends] to be not credible in light of 
the evidence already described above-namely, the Veteran's 
normal evaluation of his feet, lower extremities, and 
musculoskeletal, neurological, and vascular systems upon 
separation from service in 1955, the absence of complaint or 
treatment for any right foot or leg problems for over two decades 
following service, the fact that the Veteran's recent account of  
how his current disabilities initiated has already been found to 
be not credible, and the Veteran's potential bias.  In addition, 
the competent and credible medical evidence of record 
specifically indicates that the Veteran's foot and leg problems 
are not related to any in-service injury, and his vascular 
problems had their onset in 1980.  See the December 2006 VA 
examiner's report.

Thus, the Board finds that there is no credible evidence of 
record, lay or medical, that supports a finding of continuity of 
foot or leg symptomatology since the Veteran's separation from 
service in 1955.  Accordingly, Hickson element (3) (relationship 
or nexus) has not been satisfied, and the Veteran's service-
connection claims for a right foot and leg disabilities fail on 
this basis as alone. 


ORDER

Service connection for a right hip disability, to include 
rheumatory arthritis, is denied.

Service connection for a right leg disability is denied.

Service connection for a right foot disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


